Action for personal injuries suffered by plaintiff, a passenger in the automobile of defendant Silverstein, as the result of a collision at a street intersection with another automobile in which the Silverstein car was overturned. The verdict held Silverstein solely responsible for the accident and awarded the plaintiff damages of $3,600. The only question raised on this appeal is the excessiveness of the verdict. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.